PHYSICIANS ASSISTANT — DUTIES
A physician's trained assistant, as provided in 59 O.S. 492 [59-492] (1971), or any other person not licensed as a physician, or optometrist who may work under supervision of a physician, cannot practice optometry as defined in 59 O.S. 581 [59-581] (1971), or make any tests and measurements of the human eye unless said person is duly licensed pursuant to the provisions of Chapter 13 of Title 59.  The Attorney General has considered your opinion request wherein you ask the following question: Can a physician's trained assistant, as provided for in 59 O.S. 492 [59-492] (1970), or any other person not licensed as a physician or optometrist who works under the supervision of a physician, practice optometry as defined in 59 O.S. 581 [59-581] (1961) or make any tests or measurements of the human eye? At the outset, it is noted that 481-518 are found in Chapter 11 of Title 59 entitled Medicine" and 581-606 are found in Chapter 13 of Title 59 entitled "Optometry".  Title 59 O.S. 492 [59-492] (1971), provides in part as follows: "Every person shall be regarded as practicing medicine within the meaning and provisions of this act, who shall append to his name the letters M.D., doctor, professor, specialist, physician or any other title, letters or designation which represent that such person is a physician, or who shall for a fee or compensation treat disease, injury, or deformity of persons by any drugs, surgery, manual or mechanical treatment whatsoever.  "But nothing in this article shall be so construed as to prohibit the service in the case of emergency, or the domestic administration of family remedies, or service rendered by a physician's trained assistant, a registered nurse, or a licensed practical nurse if such services rendered under the direct supervision and control of a licensed physician; . . ." (Emphasis added) Title 59 O.S. 581 [59-581] (1971) provides as follows: "The practice of optometry is defined to be the science and art of examining the human eye and the correcting or relief of ocular abnormalities by the employment of any means, including the use or furnishing of any self-testing device, other than the use of drugs, for the measurement of the powers of vision and the adaptation of lenses or prisms for the aid thereof." Attorney General Opinion No. 69-305, May 18, 1970, held that any person not licensed under Chapter 11 (Medicine) or Chapter 13 (Optometry) of Title 59 O.S. 1971 cannot be permitted to make any tests or measurements of the human eye. Attorney General Opinion No. 71-381, September 28, 1971, held that an optometrist is a member of the healing arts. It is also noted that the Attorney General of Wisconsin ruled on September 29, 1971, that a physician's assistant cannot practice optometry or make any objective tests or any tests in the nature of an eye examination under the supervision of a physician or optometrist unless such person is licensed by the Optometry Board of that state.  Title 59 O.S. 588 [59-588] (1971), provides, generally, that no person, not a holder of a certificate of registration or exemption, duly issued to him and recorded, shall practice optometry in the State of Oklahoma. The sole statutory exemption provided for by statute in the State of Oklahoma is that pertaining to the duly licensed physician who is authorized to practice medicine and/or surgery pursuant to Chapter 11 of Title 59, 59 O.S. 589 [59-589] (1971). There exists no statutory authority for the existence of a physician's trained assistant, outside of that provided in Section 492.  Title 59 O.S. 585 [59-585] (1971), provides that an optometrist is prohibited from "being in the employ" of any other business or profession. This would automatically exclude any "physician's assistant", the term itself implying "employment" rather than "association".  Title 59 O.S. 731.3 [59-731.3] (1971) provides as follows: "No person shall in any manner engage in, offer to engage in, or hold himself out as qualified to engage in the diagnosis and/or treatment of any human ills unless such person is the holder of a legal and unrevoked license or certificate issued under the laws of Oklahoma authorizing such person to practice the healing art covered by such license and is practicing thereunder in the manner and subject to the limitations provided by the laws of the State of Oklahoma for the issuance of such license or certificate for the practice thereunder." (Emphasis added) The profession of optometry being included as one practicing a healing art, the position of a physician's trained assistant would not be authorized to practice any form of optometry unless said assistant was specifically licensed by that profession's licensing board. It is further noted that although physicians are exempt from the necessity of obtaining a license to practice optometry pursuant to the provisions of Chapter 13, physician's trained assistants, registered nurses and/or licensed practical nurses are not specifically exempt.  Therefore, a physician's trained assistant or any other person not specifically licensed as a physician or optometrist cannot practice optometry or make any tests or measurements of the human eye. Therefore, it is the opinion of the Attorney General that your question be answered in the negative. A physician's trained assistant, as provided in 59 O.S. 492 [59-492] (1971), or any other person not licensed as a physician or optometrist who may work under supervision of a physician, cannot practice optometry as defined in 59 O.S. 581 [59-581] (1971), or make any tests and measurements of the human eye unless said person is duly licensed pursuant to the provisions of Chapter 13 of Title 59.  (Larry L. French)